371 F.2d 562
152 U.S.P.Q. 297
RECOLD CORPORATION, a corporation, and Lester K. Quick, Appellants,v.David A. NURSE, dba David A. Nurse Company, and HughRobinson & Sons, a corporation, Appellees.
No. 19833.
United States Court of Appeals Ninth Circuit.
Jan. 4, 1967.

Lewis E. Lyon, Robert E. Lyon, of Lyon & Lyon, Los Angeles, Cal., for appellants.
C. A. Miketta, Wm. Poms, Guy Porter Smith, of Miketta, Glenny, Poms & Smith, Los Angeles, Cal., for appellees.
Before WASHINGTON,1 BARNES and BROWNING, Circuit Judges.
PER CURIAM:


1
This is an appeal from a judgment holding invalid Letters Patent No. 2,953,906, issued to L. K. Quick on September 27, 1960, relating 'to improvements in the manner of returning gaseous and liquid refrigerant to the compressor of (refrigeration) apparatus during hot gas defrosting operations.'


2
We have examined the record and agree with the district court that the patented combination does not reflect invention over the prior art.  The judgment is therefore affirmed.



1
 George T. Washington, Senior United States Circuit Judge, D.C. Circuit, sitting by designation